DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the amendment filed on August 24, 2022.

Prior Art
	Claims 9 19 are not found in the prior art.  However, the claims are rejected under 35 U.S.C. 101.  To clarify further for the Applicant, claims 9 and 19 are not rejected under 35 U.S.C. 102 or 103, as previously explained.

Response to Arguments
	The Applicant argues that the claims not directed to an abstract idea.  In response, the Examiner disagrees.
Claim 1 recite(s) obtaining and generating steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 20).  
Claim 1 falls into the category of fundamental economic practice (para.1—generating credit profiles).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites a system and mimics claim 1.  Claim 11 Is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of generating a credit profile.  The dependent claims are all directed to gathering and analyzing data.
Claim 1 recites wherein the one or more behavior trait indicators includes one or more of: a self-control indicator; an ostrich bias indicator; or a procrastination indicator.  However, the indictors are only used to generate a credit profile.  The additional steps do not take the claim out of the realm of abstraction. Claim 1 recite(s) obtaining and generating steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 20).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-11, and 13-20 are ineligible.
In response to the arguments pertaining to BASCOM, the Examiner disagrees.  In BASCOM, [t]he inventive concept described and claimed . . .  is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user. This design gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server” (p.15).  “While the claims of the ’606 patent are directed to the abstract idea of filtering content, BASCOM has adequately alleged that the claims pass step two of Alice’s two-part framework. BASCOM has alleged that an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea of filtering content into a particular, practical application of that abstract idea” (p.20).  The claims of the present invention, unlike the claims in BASCOM, recite an abstract idea carried out on a general purpose computer.  Therefore, the claims are ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of generating a credit profile without significantly more.
Claim 1 recite(s) obtaining and generating steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 20).  
Claim 1 falls into the category of fundamental economic practice (para.1—generating credit profiles).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 11 recites a system and mimics claim 1.  Claim 11 Is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of generating a credit profile.  The dependent claims are all directed to gathering and analyzing data.
Claim 1 recites wherein the one or more behavior trait indicators includes one or more of: a self-control indicator; an ostrich bias indicator; or a procrastination indicator.  However, the indictors are only used to generate a credit profile.  The additional steps do not take the claim out of the realm of abstraction. Claim 1 recite(s) obtaining and generating steps carried out by a computer.  The computer can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 20).  The claim does not integrate the judicial exception into a practical application.  
Claims 1, 3-11, and 13-20 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 10-11, 13, 16, and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belanger (2019/0340684).

	Belanger discloses:
	
	As per claim 1, a computer-implemented method for generating a credit profile, comprising: obtaining a plurality of financial based interactions of a user; generating one or more behavior trait indicators based on the plurality of financial based interactions; wherein the one or more behavior trait indicators includes one or more of: a self-control indicator; an ostrich bias indicator; or a procrastination indicator; and generating the credit profile of the user based on the one or more behavior trait indicators.  (para.31,--positive and negative risk events influencing behavior [0031] In the context of risk assessment, reference events are “risk events” (e.g., data breaches, denial of service attacks, regulatory, or compliance violations), and their impact may be measured by (and documented in memory with associated values of) remediation costs, brand value, write-down, recovery of finders' fee, revenue loss etc. Events or steps are then actions and events taking place over time, both internal to an entity or part of the environment in which it operates, having some (positive or negative) impact on continuous risk. Costs may be characterized as a score, which may be denominated in currency or other units]; para. 51 and 55—discusses user behavior used to generate credit profile, desired and undesired behavior)

	As per claims 3 and 13, wherein generating the self-control indicator includes: determining a plurality of self-control metrics from the group consisting of: a discretionary purchase metric of user purchases with reference to when a user receives money; a calendar day based purchase metric of user purchases with reference to calendar days associated with merchant sales; a reimbursement metric of user purchases; a commitment metric of user goals achieved or planned; a cash liquidity metric of the user; a donation metric of user donations; and a debt metric of the user; and generating a score indicating a prediction as to potential future bankruptcy or future credit card debt of the user based on the plurality of self-control metrics.  (para.51 and 55—discusses user behavior used to generate credit profile/metrics)

	As per claims 6 and 16, the plurality of financial based interactions of the user includes user interaction metrics with a financial management tool; and generating the ostrich bias indicator includes: determining a negative event affecting user sentiment; determining whether a change in the user interaction metrics occurs in response to determining the negative event affecting user sentiment; and generating a score indicating a user avoidance of negative news.  (para.51 and 55—discusses user behavior and generation of score)

	As per claims 10 and 20, wherein the credit profile of the user is further based on one or more of liabilities of the user or assets of the user.  (para.55—credit risk/loans)

As per claim 11, a system for generating a credit profile, comprising: one or more processors; and a memory storing instructions that, when executed by the one or more processors, causes the system to perform operations comprising: obtaining a plurality of financial based interactions of a user; wherein the one or more behavior trait indicators includes one or more of: a self-control indicator; an ostrich bias indicator; or a procrastination indicator; and generating one or more behavior trait indicators based on the plurality of financial based interactions; and generating the credit profile of the user based on the one or more behavior trait indicators.  (para.31,--positive and negative risk events influencing behavior [0031] In the context of risk assessment, reference events are “risk events” (e.g., data breaches, denial of service attacks, regulatory, or compliance violations), and their impact may be measured by (and documented in memory with associated values of) remediation costs, brand value, write-down, recovery of finders' fee, revenue loss etc. Events or steps are then actions and events taking place over time, both internal to an entity or part of the environment in which it operates, having some (positive or negative) impact on continuous risk. Costs may be characterized as a score, which may be denominated in currency or other units]; para. 51 and 55—discusses user behavior used to generate credit profile, desired and undesired behavior)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5, 7-8, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belanger.

Belanger discloses alternative embodiments comprising:

As per claims 4 and 14, wherein generating the score includes grouping the user with other similar users using fuzzy clustering of the plurality of self-control metrics, wherein 272112000US the score is with reference to the group of similar users and the score indicates a level of financial self-control for purchases. (para.24—fuzzy logic).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings for generating a credit profile.

As per claims 5 and 15, wherein generating the score also includes: determining a significance of one or more of the self-control metrics to predict future bankruptcy or future credit card debt of the user to be less than a threshold; and eliminating the one or more self-control metrics from being used for fuzzy clustering. (para.24, 51, and 55—fuzzy logic and user behavior used to generate credit profile).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings for generating a credit profile.

As per claims 7 and 17, wherein the negative event includes one or more of: a reduction in one or more financial instrument values by more than a first threshold; or a reduction in one or more user asset values by more than a second threshold.   (para.51 and 55—discusses user behavior used to generate credit profile).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings for generating a credit profile.

As per claims 8 and 18, wherein the user interaction metrics with the financial management tool includes a login pattern by the user to the financial management tool.  (para.24—fuzzy logic).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to combine the teachings for generating a credit profile.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691